TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00355-CR


Carlton Eugene Scott, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-11-201948, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to attempting to tamper with evidence and was sentenced to
sixty days in the county jail.  The trial court has certified both that the cause is a plea-bargain case
and that appellant waived his right of appeal.  Thus, the appeals are dismissed.  See Tex. R. App.
P. 25.2(d).

					__________________________________________
				            David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   July 1, 2011
Do Not Publish